Title: James Madison: Notes for the Virginia Constitutional Convention, 1 October 1829
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        The plan proposed by the gentleman from Northampton, freed as it has been from one of its Elements,
                            (taxation), appears to be entitled to a favorable consideration: It is not liable to objections which are so decisive with
                            those, who oppose the rival plan. The original and real ground of opposition between the two parties, is that one basis of
                            representation for both Houses of the Legislature, was claimed on one side, and a different basis for both Houses, on the
                            other side. The proposition from Northampton compares the two plans, and divides equally the difference between them.
                        And could there be a case, Sir, where equal as well as mutual concession was more
                            reasonable? For, neither side can say to the other, we outnumber you, and you ought therefore to yield to numbers. Neither
                            side will presume to say to the other, we have more wisdom than you, more intelligence, more information, more experience,
                            more patriotism, or more of the confidence of our Constitutents. Yes Sir, there never was a case imposing more obligation
                            on both sides to relax in their opinions, and by equal as well as mutual surrenders of opinion to meet on middle ground.
                        I acknowledge that I can not concur in the expediency of adopting arrangements merely temporary, however I
                            may respect & value the motives prompting them.In questions of compromise necessarily requiring mutual concessions of opinion, we ought not to be controuled
                            by opinions formerly expressed, whether derived from abstract views of the subject, or from impressions found to be
                            erronious as to the state of opinion prevailing in this Body. For myself I brought to this Convention a disposition to
                            receive from free discussion, all the lights it might furnish, and a spirit of compromise of which I foresaw the
                            necessity; without losing sight of the interests & feelings of my constituents. This view of the trust committed
                            to me was known to them, when I was favoured with it.
                        This necessity of compromise is now felt by all; and I do not despair that it will yet be effected by
                            adequate concessions on both sides.
                        
                        
                            
                                
                            
                        
                    